Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first movement enabling structure, second movement enabling structure, adjustment mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The movement enabling structures are pivot  pins (Specification, ¶0033); the adjustment mechanism is a lever (Specification, ¶0037)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 5, 7, 8, 9, 11, 13, 14, 15,16, 18, and 19  is/are rejected under 35 U.S.C. 103 as being obvious over Ques Ramos (U.S. Patent Application Publication 2014/ 0064714) in view of O’Loughlin (U.S. Patent Application Publication 2003/0095895).
Regarding claim 1, Ques Ramos discloses a device wherein the compound (Ques Ramos, Abstract, “Air freshening substance” inside container 3, figs. 3, 4D; annotated below) is delivered to a wick (4) and exposed to a heat source, comprising: a first heating element (Ques Ramos, heating means 5); (Ques Ramos, pin, fig. 3 ,4 below); actuating means 9)  in mechanical communication with and cooperating with the first“The heating means support 6 is arranged to displace in a direction substantially perpendicular to said wick height, upon actuation of an actuating means 9 connectable, preferably connected, to said heating means support 6, such that the evaporative rate of the air freshening substance is varied.”)
However, Ques Ramos does not disclose a second heating element; wherein the first and second heating elements cooperate to form a heating chamber, and the wick is positioned within the heating chamber a second movement enabling structure associated with the second heating element; the first and second movement enabling structures being configured to allow movement of the first and second heating elements relative to one another; an adjustment mechanism in mechanical communication with and cooperating with the first and second movement enabling structures to produce selective relative movement of the first and second heating elements; and wherein movement of the adjustment mechanism in a first direction produces relative movement of the first and second heating elements toward one another and wherein movement of the adjustment mechanism in a second direction produces relative movement of the first and second heating elements away from one another.
However, O’Loughlin teaches a second heating element (first heating element 17 and second heating element 18); wherein the first and second heating elements cooperate to form a heating chamber (O’Loughlin, seen in figs. 3, 4, surrounding the wick), and the wick is positioned within the heating chamber; the first … movement enabling structure (20) being configured to allow movement of the first and second heating elements relative to one another; and adjustment mechanism (lever 22); and wherein movement of the adjustment mechanism (lever 22) in a first direction produces relative movement of the first and second heating elements toward one another and wherein movement of the adjustment mechanism in a second direction produces relative movement of the first and second heating elements away from one another (¶0028, figs. 3-4; “The lever 22 projects beyond the body 13 so that a user may grip the lever 22 to cause angular displacement of the element 17”).
 O’Loughlin teaches having two heating elements surrounding the wick, creating a controllable way to have more effective or intense heating, controlling the rate of the volatization by moving the elements closer or farther from the wick.  Taking that teaching, we are able to duplicate the heating element, making a second heating element, along with the associated second movement enabling structure (pin) of Ques Ramos (heating element 5, pin, see annotated figs. below) to meet the limitation “a second movement enabling structure associated with the second heating element”.  It is noted that the courts have held that duplication of part for amplified effect does not distinguish over the prior art, unless a new and unexpected result is produced (MPEP 2144.04). In this case, having an additional heating element in order to better control the rate of volatization and enclose the wick, as O’Loughlin teaches,  is not an unexpected result and therefore this limitation does not distinguish over Ques Ramos in view of O’Loughlin.
And while Ques Ramos in view of O’Loughlin so far teaches the heaters, Ramos does not teach the adjustment mechanism in mechanical communication with and cooperating with the first and second adjustment mechanisms, and wherein movement of the adjustment mechanism in a first direction produces relative movement of the first and second heating elements toward one another and wherein movement of the adjustment mechanism in a second direction produces relative movement of the first and second heating elements away from one another. O’Loughin does teach such an adjustment mechanism (lever 22; ¶0028, figs. 3-4).  Here, having a mechanical lever (O’Loughlin 22), rather than just having the release mechanism (Ques Ramos 9) of Ques Ramos, would provide an intuitive way of mechanically better precisely controlling the rate of volatization and heat provided to the wick.  
	Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Ques Ramos with O’Loughlin, to add the teaching of the second heating element of McLoughlin to Ramos, including duplicating the actual heating element of Ramos, including its movement enabling structure (Ques Ramos, pin), as well as substituting the adjustment mechanism of O’Loughlin (O’Loughlin mechanical lever 22) for the adjustment mechanism of Ques Ramos (Ques Ramos 9), because the substitution of one known element for another, here, would have yielded predictable results of controlling the heating where here the adjustment mechanism of O’Loughlin is mechanically and intuitively very controllably making and closing distances between the heaters and the wick.  Between the second heating element and the adjustment mechanism,  this allows for better controlling the desired rate of volatization by controlling the distance the between the two heating elements and the wick.

[AltContent: textbox ([img-media_image1.png])][AltContent: textbox ([img-media_image2.png])]









Regarding claim 2, Ques Ramos in view of O’Loughlin teaches all the limitations of claim 1, as above, and further teaches the device wherein the first and second movement enabling structures are pins (Que Ramos, annotated figs. above, pins, each of the heating elements would have had a pin, according to the combination above where each of the heaters are independently angularly movable around the pin).  

Regarding claim 3, Ques Ramos in view of O’Loughlin teaches all the limitations of claim 1, as above, and further teaches the device for adjustably heating a compound wherein the adjustment mechanism further comprises an adjustment lever (O’Loughlin, 22) configured to move the adjustment mechanism in the first and second directions (obviously, this lever would have to be adjusted to activate the adjustable movement mechanisms of the combination invention, but this would be incorporated in the combination above). 
Regarding claim 5, Ques Ramos in view of O’Loughlin teaches all the limitations of claim 1, as above, and further teaches the device for adjustably heating a compound further including a housing containing at least the first and second heating elements and wherein the user adjustment mechanism includes an adjustment lever that extends at least partially through the housing (O’Loughlin, element 22, seen moving through the housing in figs. 3 and 4).  

Regarding claim 7, Ques Ramos discloses a method, comprising the steps of: providing a heat source including: a first heating element (heating element 6); (Ques Ramos, pin figs. 3,4A, 4D, annotated fig. below) associated with the first heating element (figs. below); (Ques Ramos, activating mechanism 9) in mechanical communication with and cooperating with the first (Ques Ramos, figs. below); ¶0029,0030; pressing on 9 releases movement of 5 to create an angle, ”varying the evaporation rate”… “upon movement of an actuating means 9“).
However, Ques Ramos does not disclose a second heating element; wherein the first and second heating elements cooperate to form a heating chamber within which the wick is positioned; a second enabling structure associated with the second heating element; the first and second movement enabling structures being configured to allow movement of the first and second heating elements relative to one another the adjustment mechanism wherein movement of the adjustment mechanism in a first direction produces relative movement of the first and second heating elements toward one another and wherein movement of the adjustment mechanism in a second direction produces relative movement of the first and second heating elements away from one another; positioning the wick within the heating chamber

However, O’Loughlin teaches a second heating element (first heating element 17 and second heating element 18); wherein the first and second heating elements cooperate to form a heating chamber (O’Loughlin, seen in figs. 3, 4, surrounding the wick), within which the wick is positioned (O’Loughlin figs. 3 & 4),  a first … movement enabling structure (20) being configured to allow movement of the first and second heating elements relative to one another; and adjustment mechanism (lever 22); and wherein movement of the adjustment mechanism (lever 22) in a first direction produces relative movement of the first and second heating elements toward one another and wherein movement of the adjustment mechanism in a second direction produces relative movement of the first and second heating elements away from one another (¶0028, figs. 3-4; “The lever 22 projects beyond the body 13 so that a user may grip the lever 22 to cause angular displacement of the element 17”); and positioning the wick within the heating chamber (as seen in figs. 3 & 4, where the wick 15 is surrounded).

O’Loughlin teaches having two heating elements surrounding the wick, creating a controllable way to have more effective or intense heating, controlling the rate of the volatization by moving the elements closer or farther from the wick.  Taking that teaching of two heating elements, we are able to duplicate the heating element of Ques Ramos, making a second heating element, along with the associated second movement enabling structure of Ques Ramos (pin and even support 6, see annotated figs. below) to meet the limitation “a second movement enabling structure associated with the second heating element”.  It is noted that the courts have held that duplication of part for amplified effect does not distinguish over the prior art, unless a new and unexpected result is produced (MPEP 2144.04). In this case, having an additional heating element in order to better control the rate of volatization and enclose the wick, as O’Loughlin teaches,  is not an unexpected result and therefore this limitation does not distinguish over Ques Ramos in view of O’Loughlin.
And while Ques Ramos in view of O’Loughlin so far teaches the heaters, Ramos does not teach the adjustment mechanism in mechanical communication with and cooperating with the first and second adjustment mechanisms, and wherein movement of the adjustment mechanism in a first direction produces relative movement of the first and second heating elements toward one another and wherein movement of the adjustment mechanism in a second direction produces relative movement of the first and second heating elements away from one another. O’Loughin does teach such an adjustment mechanism (lever 22; ¶0028, figs. 3-4).  Here, having a mechanical lever (O’Loughlin 22), rather than just having the release mechanism (Ques Ramos 9) of Ques Ramos, would provide an intuitive way of mechanically better precisely controlling the rate of volatization and heat provided to the wick.  
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Ques Ramos with O’Loughlin, to add the teaching of the second heating element of McLoughlin to Ramos, including duplicating the actual heating element of Ramos, including its movement enabling structure (Ques Ramos, pin), as well as substituting the adjustment mechanism of O’Loughlin (O’Loughlin mechanical lever 22) for the adjustment mechanism of Ques Ramos (Ques Ramos 9), because the substitution of one known element for another, here, would have yielded predictable results of controlling the heating where here the adjustment mechanism of O’Loughlin is mechanically and intuitively very controllably making and closing distances between the heaters and the wick.  Between the second heating element and the adjustment mechanism,  this allows for better controlling the desired rate of volatization by controlling the distance the between the two heating elements and the wick.


Regarding claim 8, Ques Ramos in view of O’Loughlin teach all the limitations of claim 7, as above, and further teach the method for adjustably heating a compound wherein the first and second movement enabling structures are pins (Que Ramos, annotated figs. above, pins, each of the heating elements would have had a pin, according to the combination above where each of the heaters are independently angularly movable around the pin).  

Regarding claim 9, Ques Ramos in view of O’Loughlin teach all the limitations of claim 7, as above, and further teach the method for adjustably heating a compound wherein the adjustment mechanism further comprises an adjustment lever (O’loughlin, lever 22, this was combined in the combination above) configured to allow a user to move the adjustment mechanism in the first and second directions.  
Regarding claim 11, Ques Ramos in view of O’Loughlin teach all the limitations of claim 7, as above, and further teach the method for adjustably heating a compound wherein the device includes a housing containing at least the first and second heating elements and wherein the user adjustment mechanism includes an adjustment lever that extends at least partially through the housing (O’Loughlin, element 22, seen moving through the housing in figs. 3 and 4; this was combined in the combination above).  .  

Regarding claim 13, Ques Ramos discloses device for volatizing compounds (Ques Ramos, Abstract, “Air freshening substance” inside container 3, figs. 3, 4D; annotated below) comprising: a first heating element (5) (4) extending at least partially into the heating element aperture; and an adjustment mechanism (9) engaging the first heating element “The heating means support 6 is arranged to displace in a direction substantially perpendicular to said wick height, upon actuation of an actuating means 9 connectable, preferably connected, to said heating means support 6, such that the evaporative rate of the air freshening substance is varied.”).
Ques Ramos does not disclose a second heating element; the first heating element and second heating element forming a heating element aperture
and an adjustment mechanism “engaging the first heating element and second heating element” the adjustment mechanism selectively adjusting the distance of the first heating element and the second heating element from the wick.”


However, O’Loughlin teaches a second heating element (first heating element 17 and second heating element 18); the first heating element and second heating element forming a heating element aperture (O’Loughlin, seen in figs. 3, 4, surrounding the wick) and an adjustment mechanism “engaging the first heating element …the adjustment mechanism selectively adjusting the distance of the first heating element and the second heating element from the wick (¶0028, figs. 3-4; “The lever 22 projects beyond the body 13 so that a user may grip the lever 22 to cause angular displacement of the element 17”); and positioning the wick within the heating chamber (as seen in figs. 3 & 4, where the wick 15 is surrounded).
O’Loughlin teaches having two heating elements surrounding the wick, creating a controllable way to have more effective or intense heating, controlling the rate of the volatization by moving the elements closer or farther from the wick.  Taking that teaching of two heating elements, we are able to duplicate the heating element of Ques Ramos, making a second heating element, along with the associated second movement enabling structure of Ques Ramos (pin and even support 6, see annotated figs. below) to meet the limitation “a second heating element”.  It is noted that the courts have held that duplication of part for amplified effect does not distinguish over the prior art, unless a new and unexpected result is produced (MPEP 2144.04). In this case, having an additional heating element in order to better control the rate of volatization and enclose the wick, as O’Loughlin teaches,  is not an unexpected result and therefore this limitation does not distinguish over Ques Ramos in view of O’Loughlin.
And while Ques Ramos in view of O’Loughlin so far teaches the heaters, Ques Ramos also does not teach the adjustment mechanism an adjustment mechanism “engaging the first heating element and second heating element” the adjustment mechanism selectively adjusting the distance of the first heating element and the second heating element from the wick. O’Loughin does teach such an adjustment mechanism (lever 22; ¶0028, figs. 3-4) for engaging one heater (O’Loughlin, engaging heater 17).  Here, having a mechanical lever (O’Loughlin 22), rather than just having the release mechanism (Ques Ramos 9) of Ques Ramos, would provide an intuitive way of mechanically better precisely controlling the rate of volatization and heat provided to the wick.  
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Ques Ramos with O’Loughlin, to add the teaching of the second heating element of McLoughlin to Ramos, including duplicating the actual heating element of Ramos, including its movement enabling structure (Ques Ramos, pin), as well as substituting the adjustment mechanism of O’Loughlin (O’Loughlin mechanical lever 22) for the adjustment mechanism of Ques Ramos (Ques Ramos 9) to engage both heating elements, which are both movable like the one in Ques Ramos (heater 5 moving around pin) , because the substitution of one known element for another, here, would have yielded predictable results of controlling the heating where here the adjustment mechanism of O’Loughlin is mechanically and intuitively very controllably making and closing distances between the heaters and the wick.  Between the second heating element and the adjustment mechanism,  this allows for better controlling the desired rate of volatization by controlling the distance the between the two heating elements and the wick.

Regarding claim 14, Ques Ramos in view of O’Loughlin teaches all the limitations of claim 13, as above, and they further teach the device for adjustably heating a compound wherein the device further includes a first movement enabling structure associated with the first heating element  (This was combined above with the extra heating element and the pin)

Regarding claim 15, Ques Ramos in view of O’Loughlin teach all the limitations of claim 14, as above, and further teach the device for adjustably heating a compound wherein the adjustment mechanism mechanically engages the first movement enabling structure and the second movement enabling structure to selectively increase or decrease the width of the heating element aperture (the aperture is the space between the heating elements where the wick sticks through, so that is apparent in O’Loughlin Figs. 3-4, or Ques Ramos 3-4D, that the aperture between the heating elements changes size, and it would be similar in the combination with Que Ramos).  

Regarding claim 16, Ques Ramos in view of O’Loughlin teach all the limitations of claim 15, as above, and further teach the device for adjustably heating a compound wherein the first and second movement enabling structures are pins (Que Ramos, annotated figs. above, pins, each of the heating elements would have had a pin, according to the combination above where each of the heaters are independently angularly movable around the pin).  .  
Regarding claim 18, Ques Ramos in view of O’Loughlin teaches all the limitations of claim 14, and further teaches the device wherein the adjustment mechanism further comprises an adjustment lever (22, seen in fig. 3 and fig. 4 which directions to go.) configured to allow a user to move the adjustment mechanism in the first and second directions.  
Regarding claim 19, Ques Ramos in view of O’Loughlin all the limitations of claim 13, and further teaches a device wherein a housing contains at least the first and second heating elements and wherein the user adjustment mechanism includes an adjustment lever (O’Loughlin 22, would have been combined above) that extends at least partially through the housing (fig. 3, it is apparent that the lever extends through the housing).  

Claim(s) 4, 10, 17 is/are rejected under 35 U.S.C. 103 as being obvious over Ques Ramos (U.S. Patent Application Publication 2014/ 0064714) in view of O’Loughlin (U.S. Patent Application Publication 2003/0095895) and further in view of Jaworski (U.S. Patent Application Publication 2014/ 0037273).
 
Regarding claim 4, Ques Ramos in view of O’Loughlin teach all the limitations of claim 1, as above, but do not further teach a device wherein the first and second heating elements are configured to form a split cylinder surrounding the wick.  However, Jaworski ( fig. 2, resistor 202) teaches a cylinder surrounding the wick.  The advantage of such a configuration, a cylinder surrounding the wick, is so that the wick is heated relatively evenly around and that the volatile liquid may be evaporated evenly from all around the wick.  Thus, given that it would be desirable to have two heaters for moving closer and farther, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify O’Loughlin in view of Que Ramos  with the teachings of Jaworski, and to put the heating elements in in such a way that the heating devices still make a cylinder, albeit a split one so that the heating elements can be separated, in order to evenly surround the wick as best as possible to have the wick evenly heated and to have the wick evenly used as it is constantly being worked and heated, for longer life, rather than just have one part of the wick be just made continuously weaker.
  
Regarding claim 10, Ques Ramos in view of O’Loughlin teach all the limitations of claim 7, as above, but do not further teach the method for adjustably heating a compound wherein the first and second heating elements are configured to form a split cylinder surrounding the wick.  However, Jaworski ( fig. 2, resistor 202) teaches a cylinder surrounding the wick.  The advantage of such a configuration, a cylinder surrounding the wick, is so that the wick is heated relatively evenly around and that the volatile liquid may be evaporated evenly from all around the wick.  Thus, given that it would be desirable to have two heaters for moving closer and farther, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify O’Loughlin in view of Que Ramos  with the teachings of Jaworski, and to put the heating elements in in such a way that the heating devices still make a cylinder, albeit a split one so that the heating elements can be separated, in order to evenly surround the wick as best as possible to have the wick evenly heated and to have the wick evenly used as it is constantly being worked and heated, for longer life, rather than just have one part of the wick be just made continuously weaker.
Regarding claim 17, Ques Ramos in view of O’Loughlin teach all the limitations of claim 13, as above, but do not further teach a device wherein the first and second heating elements are configured to form a split cylinder surrounding the wick.  However, Jaworski ( fig. 2, resistor 202) teaches a cylinder surrounding the wick.  The advantage of such a configuration, a cylinder surrounding the wick, is so that the wick is heated relatively evenly around and that the volatile liquid may be evaporated evenly from all around the wick.  Thus, given that it would be desirable to have two heaters for moving closer and farther, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify O’Loughlin in view of Que Ramos  with the teachings of Jaworski, and to put the heating elements in in such a way that the heating devices still make a cylinder, albeit a split one so that the heating elements can be separated, in order to evenly surround the wick as best as possible to have the wick evenly heated and to have the wick evenly used as it is constantly being worked and heated, for longer life, rather than just have one part of the wick be just made continuously weaker.

Claim(s) 6, 12, 20 is/are rejected under 35 U.S.C. 103 as being obvious over Ques Ramos (U.S. Patent Application Publication 2014/ 0064714) in view of O’Loughlin (U.S. Patent Application Publication 2003/0095895) and further in view of Zobele (U.S. Patent Application Publication 2004/0021001).

Regarding claim 6, Ques Ramos in view of O’Loughlin teaches all the limitations of claim 1, as above, and further teaches the device for adjustably heating a compound wherein the first heating element includes a first resistor (Ques Ramos, ¶0041, heating means 5 preferably consists of an…resistor) and the second heating element includes a second resistor (Similarly O’Loughlin, ¶0027, “heating elements are electrical resistors”) but does not further teach wherein the first and second resistors are configured parallel to a long axis of the first and second heating elements and the wick.    However, Zobele  teaches such a resistor (Zobele, resistance element 8, fig. 4, ¶0037).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify  Que Ramos in view of  O’Loughlin with the teachings of Zobele, to substitute in a resistor for heating with the proper orientation, with the axis parallel to that of the wick, as O’Loughlin and Ques Ramos specifies “resistors” without specifying their configuration, and Zobele’s teachings would substitute in conventional configuration and orientation into the resisters of O’Loughlin to achieve conventional heating and not unexpected results.
Regarding claim 12, Ques Ramos in view of O’Loughlin Ramos teach all the limitations of claim 7, as above, but do not further teach the method for adjustably heating a compound wherein the first heating element includes a first resistor (Ques Ramos, ¶0041, heating means 5 preferably consists of an…resistor) and the second heating element includes a second resistor (Similarly O’Loughlin, ¶0027, “heating elements are electrical resistors”) but does not further teach wherein the first and second resistors are configured parallel to a long axis of the first and second heating elements and the wick.    However, Zobele  teaches such a resistor (Zobele, resistance element 8, fig. 4, ¶0037).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify O’Loughlin in view of  Que Ramos with the teachings of Zobele, to substitute in a resistor for heating with the proper orientation, with the axis parallel to that of the wick, as O’Loughlin and Ques Ramos specifies “resistors” without specifying their configuration, and Zobele’s teachings would substitute in conventional configuration and orientation into the resisters of Ques Ramos to achieve conventional heating and not unexpected results.
Regarding claim 20, Ques Ramos in view of O’Loughlin teaches all the limitations of claim 13, as above, and further teaches the device wherein the first heating element includes a first resistor (Ques Ramos, ¶0041, heating means 5 preferably consists of an…resistor) and the second heating element includes a second resistor (Similarly O’Loughlin, ¶0027, “heating elements are electrical resistors”) but does not further teach wherein the first and second resistors are configured parallel to a long axis of the first and second heating elements and the wick.    However, Zobele  teaches such a resistor (Zobele, resistance element 8, fig. 4, ¶0037).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Ques Ramos in view of  O’Loughlin with the teachings of Zobele, to substitute in a resistor for heating with the proper orientation, with the axis parallel to that of the wick, as O’Loughlin specifies “resistors” without specifying their configuration, and Zobele’s teachings would substitute in conventional configuration and orientation into the resisters of O’Loughlin to achieve conventional heating and not unexpected results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761